


110 HR 5697 IH: To prohibit the use of certain funds related to the 2008

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5697
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. DeFazio (for
			 himself, Mr. Blumenauer,
			 Mr. Pallone,
			 Ms. Hirono,
			 Mr. Stark,
			 Ms. Watson,
			 Mr. Cummings,
			 Mr. McCotter,
			 Ms. Berkley,
			 Ms. Lee, Mr. Welch of Vermont,
			 Mr. Abercrombie, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the use of certain funds related to the 2008
		  Olympic Games in China, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Defend
			 the Olympic Spirit Act of 2008.
		2.FindingsCongress finds the following:
			(1)The People’s Republic of China has rejected
			 calls by the international community to cease human rights violations and has
			 instead brutally cracked down on recent demonstrations in the Tibetan
			 Autonomous Region and several Chinese provinces, resulting in an undetermined
			 number of deaths and hundreds of detentions.
			(2)China has
			 consistently impeded efforts to pressure Sudan to peacefully resolve the Darfur
			 atrocities, including using its Security Council position to block sanctions
			 against Sudan. China has emboldened Sudan to ignore international pressure by
			 removing the threat of further sanctions.
			(3)China continues to
			 unfairly detain thousands of political prisoners absent a trial, including
			 democracy activists, human rights defenders, religious leaders, journalists,
			 trade unionists, and political dissidents.
			3.Prohibition on use
			 of certain funds related to the 2008 Olympic Games in China
			(a)Opening
			 ceremoniesNo funds
			 appropriated pursuant to any appropriations Acts or otherwise appropriated may
			 be expended to enable any United States officer or official to attend the
			 opening ceremonies of the 2008 Olympic Games in the People’s Republic of
			 China.
			(b)Rule of
			 construction related to securityNothing in this section shall be
			 construed as prohibiting the expenditure of Federal funds to provide security
			 during the 2008 Olympic Games to any United States athlete or associated
			 support staff.
			
